Case 1:17-cv-00928-RBK-KMW Document 23 Filed 10/15/18 Page 1 of 13 PageID: 252




       MARKS, O’NEILL, O’BRIEN,
       DOHERTY & KELLY, P.C.
       BY: Christian M. Scheuerman, Esquire                ATTORNEY FOR DEFENDANT
       Cherry Tree Corporate Center                        Healthcare Revenue Recovery
       Suite 501                                           Group, LLC D/B/A ARS Account
       535 Route 38 East                                   Resolution Services
       Cherry Hill, NJ 08002
       (856)663-4300

       447-102973 (SXK/CMS)
       ELAINE LEVINS and WILLIAM                              UNITED STATES DISTRICT
       LEVINS, on behalf of themselves and other                      COURT
       similarly situated                                     DISTRICT OF NEW JERSEY
                                                                 CAMDEN VICINAGE
                     VS.
                                                           Case No. 1:17-cv-00928-RBK-KMW
       HEALTHCARE REVENUE RECOVERY
       GROUP, LLC D/B/A ARS ACCOUNT                                  CIVIL ACTION
       RESOLUTION SERVICES AND JOHN
       and JANE DOES 1 THROUGH 25                           ANSWER TO FIRST AMENDED
                                                                  COMPLAINT


                Healthcare Revenue Recovery Group, LLC D/B/A ARS Account Resolution Services,

   hereby answers the First Amended Complaint as follows:

                                               I. PARTIES

                1.     Denied. After reasonable investigation, Answering Defendant lacks sufficient

   knowledge or information to form a belief as to the truth of the averments contained in this

   paragraph and, therefore, denies same and demands strict proof thereof at trial.

                2.     Denied. After reasonable investigation, Answering Defendant lacks sufficient

   knowledge or information to form a belief as to the truth of the averments contained in this

   paragraph and, therefore, denies same and demands strict proof thereof at trial.




 {NJ907014.1}
Case 1:17-cv-00928-RBK-KMW Document 23 Filed 10/15/18 Page 2 of 13 PageID: 253




                3.    Denied. After reasonable investigation, Answering Defendant lacks sufficient

   knowledge or information to form a belief as to the truth of the averments contained in this

   paragraph and, therefore, denies same and demands strict proof thereof at trial.

                4.    Denied. After reasonable investigation, Answering Defendant lacks sufficient

   knowledge or information to form a belief as to the truth of the averments contained in this

   paragraph and, therefore, denies same and demands strict proof thereof at trial.

                5.    Denied. Averments contained in this paragraph state conclusions of law to

   which no answer is required.

                6.    Denied. Averments contained in this paragraph state conclusions of law to

   which no answer is required.

                7.    Averments contained in this paragraph refer to parties other than Answering

   Defendant, and therefore, no response is required.

                8.    Averments contained in this paragraph refer to parties other than Answering

   Defendant, and therefore, no response is required.

                                        II. JURISDICTION & VENUE

                9.    Denied. Averments contained in this paragraph state conclusions of law to

   which no answer is required.

                10.   Denied. Averments contained in this paragraph state conclusions of law to

   which no answer is required.

                                     III. PRELIMINARY STATEMENT

                11.   Denied. Averments contained in this paragraph state conclusions of law to

   which no answer is required.




 {NJ907014.1}
Case 1:17-cv-00928-RBK-KMW Document 23 Filed 10/15/18 Page 3 of 13 PageID: 254




                12.   Denied. Averments contained in this paragraph state conclusions of law to

   which no answer is required.

                13.   (a-c) Denied as stated.

                14.   Denied. Averments contained in this paragraph state conclusions of law to

   which no answer is required.

                15.   Denied. Averments contained in this paragraph state conclusions of law to

   which no answer is required.

                16.   Denied. Averments contained in this paragraph state conclusions of law to

   which no answer is required.

                17.   Denied. Averments contained in this paragraph state conclusions of law to

   which no answer is required.

                18.   Denied. As to Plaintiff’s damages, after reasonable investigation, Answering

   Defendant lacks sufficient knowledge or information to form a belief as to the truth of the

   averments contained in this paragraph and, therefore, denies same and demands strict proof

   thereof at trial. By way of further answer, as to Plaintiff’s damages, it is specifically denied

   that any such damages were caused by the carelessness, recklessness, or negligence of

   Answering Defendant.

                                   IV. FACTS REGARDING PLAINTIFFS

                19.   Denied. After reasonable investigation, Answering Defendant lacks sufficient

   knowledge or information to form a belief as to the truth of the averments contained in this

   paragraph and, therefore, denies same and demands strict proof thereof at trial.




 {NJ907014.1}
Case 1:17-cv-00928-RBK-KMW Document 23 Filed 10/15/18 Page 4 of 13 PageID: 255




                20.   Denied. After reasonable investigation, Answering Defendant lacks sufficient

   knowledge or information to form a belief as to the truth of the averments contained in this

   paragraph and, therefore, denies same and demands strict proof thereof at trial.

                21.   Denied. Averments contained in this paragraph state conclusions of law to

   which no answer is required.

                22.   Denied. After reasonable investigation, Answering Defendant lacks sufficient

   knowledge or information to form a belief as to the truth of the averments contained in this

   paragraph and, therefore, denies same and demands strict proof thereof at trial.

                23.   Denied. After reasonable investigation, Answering Defendant lacks sufficient

   knowledge or information to form a belief as to the truth of the averments contained in this

   paragraph and, therefore, denies same and demands strict proof thereof at trial.

                24.   Denied. Averments contained in this paragraph state conclusions of law to

   which no answer is required.

                25.   Denied. After reasonable investigation, Answering Defendant lacks sufficient

   knowledge or information to form a belief as to the truth of the averments contained in this

   paragraph and, therefore, denies same and demands strict proof thereof at trial.

                26.   Denied. Averments contained in this paragraph state conclusions of law to

   which no answer is required.

                27.   Denied. Averments contained in this paragraph state conclusions of law to

   which no answer is required.

                28.   Denied. Averments contained in this paragraph state conclusions of law to

   which no answer is required.




 {NJ907014.1}
Case 1:17-cv-00928-RBK-KMW Document 23 Filed 10/15/18 Page 5 of 13 PageID: 256




                29.   Denied. After reasonable investigation, Answering Defendant lacks sufficient

   knowledge or information to form a belief as to the truth of the averments contained in this

   paragraph and, therefore, denies same and demands strict proof thereof at trial.

                30.   Denied. After reasonable investigation, Answering Defendant lacks sufficient

   knowledge or information to form a belief as to the truth of the averments contained in this

   paragraph and, therefore, denies same and demands strict proof thereof at trial.

                31.   Denied. After reasonable investigation, Answering Defendant lacks sufficient

   knowledge or information to form a belief as to the truth of the averments contained in this

   paragraph and, therefore, denies same and demands strict proof thereof at trial.

                32.   Denied. After reasonable investigation, Answering Defendant lacks sufficient

   knowledge or information to form a belief as to the truth of the averments contained in this

   paragraph and, therefore, denies same and demands strict proof thereof at trial.

                33.   Denied. Averments contained in this paragraph state conclusions of law to

   which no answer is required.

                34.   Denied. Averments contained in this paragraph state conclusions of law to

   which no answer is required.

                35.   (a-b) Denied as stated.

                36.   Denied. After reasonable investigation, Answering Defendant lacks sufficient

   knowledge or information to form a belief as to the truth of the averments contained in this

   paragraph and, therefore, denies same and demands strict proof thereof at trial.

                37.   Denied. After reasonable investigation, Answering Defendant lacks sufficient

   knowledge or information to form a belief as to the truth of the averments contained in this

   paragraph and, therefore, denies same and demands strict proof thereof at trial.



 {NJ907014.1}
Case 1:17-cv-00928-RBK-KMW Document 23 Filed 10/15/18 Page 6 of 13 PageID: 257




                38.   Denied. Averments contained in this paragraph state conclusions of law to

   which no answer is required.

                39.   Denied. Averments contained in this paragraph state conclusions of law to

   which no answer is required.

                40.   Denied. Averments contained in this paragraph state conclusions of law to

   which no answer is required.

                41.   Denied.

                42.   Denied. After reasonable investigation, Answering Defendant lacks sufficient

   knowledge or information to form a belief as to the truth of the averments contained in this

   paragraph and, therefore, denies same and demands strict proof thereof at trial.

                43.   Denied. After reasonable investigation, Answering Defendant lacks sufficient

   knowledge or information to form a belief as to the truth of the averments contained in this

   paragraph and, therefore, denies same and demands strict proof thereof at trial.

                44.   Denied.

                45.   Denied. Averments contained in this paragraph state conclusions of law to

   which no answer is required.

                46.   Denied.

                47.   Denied.

                48.   Denied.

                49.   Denied. Averments contained in this paragraph state conclusions of law to

   which no answer is required.

                50.   Denied as stated.

                51.   Denied.



 {NJ907014.1}
Case 1:17-cv-00928-RBK-KMW Document 23 Filed 10/15/18 Page 7 of 13 PageID: 258




                52.   Denied.

                53.   Denied.

                54.   Denied as stated.

                            V. POLICIES AND PRACTICES COMPLAINED OF

                55.   (a-c) Denied.

                56.   Denied. After reasonable investigation, Answering Defendant lacks sufficient

   knowledge or information to form a belief as to the truth of the averments contained in this

   paragraph and, therefore, denies same and demands strict proof thereof at trial.

                                          VI. CLASS ALLEGATIONS

                57.   Denied. After reasonable investigation, Answering Defendant lacks sufficient

   knowledge or information to form a belief as to the truth of the averments contained in this

   paragraph and, therefore, denies same and demands strict proof thereof at trial.

                58.   Denied. After reasonable investigation, Answering Defendant lacks sufficient

   knowledge or information to form a belief as to the truth of the averments contained in this

   paragraph and, therefore, denies same and demands strict proof thereof at trial.

                59.   Denied. After reasonable investigation, Answering Defendant lacks sufficient

   knowledge or information to form a belief as to the truth of the averments contained in this

   paragraph and, therefore, denies same and demands strict proof thereof at trial.

                60.   Denied. After reasonable investigation, Answering Defendant lacks sufficient

   knowledge or information to form a belief as to the truth of the averments contained in this

   paragraph and, therefore, denies same and demands strict proof thereof at trial.

                61.   Denied. Averments contained in this paragraph state conclusions of law to

   which no answer is required.



 {NJ907014.1}
Case 1:17-cv-00928-RBK-KMW Document 23 Filed 10/15/18 Page 8 of 13 PageID: 259




                62.     Denied. Averments contained in this paragraph state conclusions of law to

   which no answer is required.

                63.     Denied. After reasonable investigation, Answering Defendant lacks sufficient

   knowledge or information to form a belief as to the truth of the averments contained in this

   paragraph and, therefore, denies same and demands strict proof thereof at trial.

                64.     (a-e) Denied. Averments contained in this paragraph state conclusions of law

   to which no answer is required.

                65.     Denied.

                66.     Denied. After reasonable investigation, Answering Defendant lacks sufficient

   knowledge or information to form a belief as to the truth of the averments contained in this

   paragraph and, therefore, denies same and demands strict proof thereof at trial.

                                         VII. FIRST CAUSE OF ACTION

                      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT


                67.     Answering Defendant incorporates herein by reference the statements set forth

   in the First through Third Counts above as if same were fully set forth herein in their entirety.

                68.     (a-d) Denied.

                                           VIII. PRAYER FOR RELIEF

                69.     (i-v) Denied. As to Plaintiff’s damages, after reasonable investigation,

   Answering Defendant lacks sufficient knowledge or information to form a belief as to the

   truth of the averments contained in this paragraph and, therefore, denies same and demands

   strict proof thereof at trial. By way of further answer, as to Plaintiff’s damages, it is




 {NJ907014.1}
Case 1:17-cv-00928-RBK-KMW Document 23 Filed 10/15/18 Page 9 of 13 PageID: 260




   specifically denied that any such damages were caused by the carelessness, recklessness, or

   negligence of Answering Defendant.

                WHEREFORE, Healthcare Revenue Recovery Group, LLC D/B/A ARS

   Account Resolution Services, demands judgment in its favor and against all other parties.

                                    FIRST AFFIRMATIVE DEFENSE

                Plaintiff’s First Amended Complaint fails to state a claim upon which relief may be

                granted.

                                   SECOND AFFIRMATIVE DEFENSE

                This Court lacks jurisdiction over the subject matter of Plaintiff’s First Amended

                Complaint.

                                    THIRD AFFIRMATIVE DEFENSE

                The allegations described in the First Amended Complaint were caused wholly or

   partly by the negligence or intentional acts of the Plaintiff and Plaintiff is barred from

   recovery or his recovery is reduced thereby.

                                       FOURTH AFFIRMATIVE DEFENSE

                Plaintiff failed to effect sufficient service of process upon the Answering Defendant.

                                    FIFTH AFFIRMATIVE DEFENSE

                Plaintiff’s First Amended Complaint should be dismissed for failure to timely issue a

   Summons.

                                    SIXTH AFFIRMATIVE DEFENSE

                Plaintiff’s claims are barred by the applicable Statute of Limitations and/or Laches.

                                  SEVENTH AFFIRMATIVE DEFENSE




 {NJ907014.1}
Case 1:17-cv-00928-RBK-KMW Document 23 Filed 10/15/18 Page 10 of 13 PageID: 261




                The Answering Defendant owed no duty to Plaintiff at the time of Plaintiff’s alleged

   injuries.

                                   EIGHTH AFFIRMATIVE DEFENSE

                 The Answering Defendant performed each and every duty owed to Plaintiff.

                                    NINTH AFFIRMATIVE DEFENSE

                At all times relevant hereto, the Answering Defendant acted in a reasonable and

   proper manner.

                                    TENTH AFFIRMATIVE DEFENSE

                All contact with the Plaintiff by the Defendant was in accordance with accepted

   standards under the FDCPA.


                                 ELEVENTH AFFIRMATIVE DEFENSE

                The Answering Defendant at all times complied with all federal, state and local

   statutes, regulations and/or ordinances in effect.


                                  TWELFTH AFFIRMATIVE DEFENSE

                Plaintiff is estopped from enforcing more stringent regulations and/or requirements

   than were in effect at the time of the alleged offense.

                                THIRTEENTH AFFIRMATIVE DEFENSE

                Defendant claims the benefit of any privileges or immunities available under statutory

   and/or common law whether Local, State or Federal law.


                               FOURTEENTH AFFIRMATIVE DEFENSE

                The claims of Plaintiff are barred by her failure to mitigate damages.




 {NJ907014.1}
Case 1:17-cv-00928-RBK-KMW Document 23 Filed 10/15/18 Page 11 of 13 PageID: 262




                                 FIFTEENTH AFFIRMATIVE DEFENSE

                If the damages of Plaintiff are true and proven, which are denied, then such damages

   were caused by conditions over which the Answering Defendant had no control.


                                 SIXTEENTH AFFIRMATIVE DEFENSE

                If the damages of the Plaintiff are true and proven, which are denied, then such

   damages were not caused by any conduct of Answering Defendant, which was secondary and

   passive, but were caused by the primary and active conduct of third parties over whom the

   Answering Defendant had no control.


                               SEVENTEENTH AFFIRMATIVE DEFENSE

                The claims of Plaintiff are barred in whole or in part by the Entire Controversy

   Doctrine.


                                EIGHTEENTH AFFIRMATIVE DEFENSE

                The claims of Plaintiff are barred by the doctrines of arbitration and award, estoppel,

   res judicata, and/or waiver.


                                NINETEENTH AFFIRMATIVE DEFENSE

                Plaintiff’s claims are barred and/or limited due to the material acts, statements,

   omissions, representations, and misrepresentations on which Answering Defendant relied to

   their detriment.


                                 TWENTIETH AFFIRMATIVE DEFENSE

                Plaintiff’s claim is barred by her failure to cooperate with Answering Defendant.

   .
                               TWENTY-FIRST AFFIRMATIVE DEFENSE


 {NJ907014.1}
Case 1:17-cv-00928-RBK-KMW Document 23 Filed 10/15/18 Page 12 of 13 PageID: 263




                Plaintiff’s claims are barred and/or limited by avoidable consequences.

                             TWENTY-SECOND AFFIRMATIVE DEFENSE

                Plaintiff’s claims are barred for failure to exhaust all administrative remedies.

                              TWENTY-THIRD AFFIRMATIVE DEFENSE

                The underlying debt was legitimate.

                               TWENTY-FOUR AFFIRMATIVE DEFENSE

                The Plaintiff has failed to establish a concrete injury.


                               TWENTY-FIFTH AFFIRMATIVE DEFENSE

                The Plaintiff lacks standing to bring the present lawsuit.


                               TWENTY-SIXTH AFFIRMATIVE DEFENSE

                Defendant is entitled to the bona fide error defense.

                                 TWENTY SEVENTH AFFIRMATIVE DEFENSE

                “ARS” is the name under which HRRG usually transacts business and/or a commonly

   used acronym of its registered name, “ARS Account Resolution Services.”

                              DEMAND FOR STATEMENT OF DAMAGES

                Pursuant to L. Civ. R. 8, Defendant demands a statement of all damages claimed by

   Plaintiff.

                                   DESIGNATION OF TRIAL COUNSEL

                PLEASE TAKE NOTICE that Sean X. Kelly, Esquire is hereby designated trial

   counsel for Defendant, Healthcare Revenue Recovery Group, LLC.




 {NJ907014.1}
Case 1:17-cv-00928-RBK-KMW Document 23 Filed 10/15/18 Page 13 of 13 PageID: 264




                                            JURY DEMAND

                Defendant, Healthcare Revenue Recovery Group, LLC, demands a trial by jury on all

   issues.



                                                   MARKS, O’NEILL, O’BRIEN,
                                                   DOHERTY & KELLY, P.C.

                                                   /s/ Christian M. Scheuerman
                                                   Christian M. Scheuerman, Esquire


                         DECLARATION PURSUANT TO LOCAL CIVIL RULE 11.2

                I, Christian M. Scheuerman, Esquire hereby declare that to the best of my knowledge

   the matter in controversy is not the subject of any other action pending in any court or the

   subject of a pending arbitration proceeding, nor is any other action or arbitration proceeding

   contemplated. I further certify that I know of no party, other than putative class members,

   who should be joined in the action at this time.

           In accordance with 28 U.S.C. 1746, I declare under penalty of perjury under the laws
   of the United States of America that the foregoing is true and correct.



                                                   MARKS, O’NEILL, O’BRIEN,
                                                   DOHERTY & KELLY, P.C.

                                                   /s/ Christian M. Scheuerman
                                                   Christian M. Scheuerman, Esquire




 {NJ907014.1}
